NO. 07-03-0494-CV

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    JANUARY 5, 2004

                           ______________________________


                                IN RE DELLA MAE FARRELL

                         _________________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       On December 29, 2003, relator, Della Mae Farrell, filed a Motion for Voluntary

Dismissal pursuant to agreement of the parties and in accordance with Tex. R. App. P.

42.1(a)(1). The motion includes a certificate of conference and a certificate of service that

counsel for all parties was served a copy of the motion by first class mail on December 29,

2003. No response to the motion has been received.


       Accordingly, without passing on the merits of the case, appellant’s Motion for

Voluntary Dismissal is granted and the Petition for Writ of Mandamus is hereby dismissed.

TEX . R. APP . P. 42.1(a)(1).
      All costs are assessed to the relator. Having dismissed the Petition for Writ of

Mandamus at the relator’s request and the parties not having opposed such request, no

motion for rehearing will be entertained.




                                                Phil Johnson
                                                Chief Justice




                                            2